DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/03/2021.  Claims 1, 10-12, and 16-24 remain pending in the application. Claim 1, 10, and 19 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn.  Applicant's amendment to claims also raises the following new objections. 
Claims 17-18 and 23-24 are objected to because of the following informalities:  
in Claim 17, line 4, and Claim 23, line 5, "an event resolution window" appears to be "the event resolution window";
in Claims 18 and 24, line 3, "a user" appears to be "the user".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18 and 24 only recite the limitation "wherein the event resolution window comprises at least one graphical user interface element which, when activated or otherwise utilized by a user, initiates at least one resolution relating to the additional supply chain event information", which has been recited in their based Claims 10 and 19 respectively: "an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information" and Claims 17 and 23 respectively: "an event resolution window characterizing the additional supply chain event information".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer, (US 2013/0298060 A1, published on 11/07/2013), hereinafter Hoyer in view of Victor, (US 2012/0030567 A1, published on 02/02/2012), hereinafter Victor, Vaughan et al. (US 2009/0125835 A1, published on 05/14/2009), hereinafter Vaughan, GILGER et al. (US 2016/0378302 A1, filed on 09/09/2016), hereinafter GILGER, and HOOSHIARI et al. (US 2016/0149768 A1, published on 05/26/2016), hereinafter HOOSHIARI.

Independent Claim 1
Hoyer discloses a computer-implemented method comprising: rendering a graphical user interface comprising a plurality of cards (Hoyer, 206.1-206.3 in Figures 2-6; paragraph [0011]: data objects/business cards 206.1-206.3) and a launch pad 
each of the cards comprising one or more graphical user interface elements each with a corresponding information element (Hoyer, paragraph [0011]: “hierarchy” button for viewing organizational information about the respective employee and “chart” button for viewing the respective employee's performance reports); 
receiving first user-generated input via the graphical user interface selecting  (Hoyer, 702 in Figure 7: paragraph [0019]: a command to touch and hold a data object/business card displayed on a user interface may be received) (Hoyer, Figures 3-4: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204); 
receiving second user-generated input via the graphical user interface selecting the launch pad (Hoyer, Figure 5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204), 
wherein the first user-generated input and the second user-generated input form a combined gesture (Hoyer, Figures 3-5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204); 
displaying, in the launch pad in the graphical user interface, a first new card comprising additional information for the information element corresponding to the selected graphical user interface element (Hoyer, Figure 6; paragraph [0016]: a detailed the first new card being displayed concurrently with the first card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation);
receiving third user-generated input via the graphical user interface selecting  (Hoyer, Figures 2 and 6; paragraph[0012]: each business card 206.1~206.3 may be dragged from the first display area 202 and dropped to the display area 204);
displaying information corresponding to an information element corresponding to the selected second graphical user interface element in a window overlaying the second card  (Hoyer, Figure 5; paragraph [0014]: the guidance card 502, which include a smaller version of the detailed information that is going to show up when it is dropped in the second display area 204, overlays the data object/business card 206.1; i.e., overlay window is only used for displaying limited/smaller additional information) (Hoyer, paragraph [0018]: draggable/movable displayed data objects will be displayed in different viewing areas in different levels of details; i.e., indicating non-draggable/movable displayed data objects will be displayed/overplayed in original card viewing area with less/limited details) ; 
displaying, in the launch pad in the graphical user interface, a second new card comprising additional information for the information element corresponding to the selected second graphical user interface element when there is sufficient additional information associated with the selected second graphical user interface element and the second graphical user interface element can be moved to the launch pad (Hoyer, Figures 2-6; paragraph [0016]: a detailed profile card 602 displayed in the droppable display area 204 (not filled with any new cards), which may include a menu bar 606 that may have a plurality of menus, e.g., texts or icons, and a detailed information display 604; i.e., information displayed is not limited or smaller version; see also paragraph [0014] for displaying limited/smaller version of information), the second new card being displayed concurrently with the second card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation);
receiving data from each of a plurality of computing nodes (Hoyer, paragraph [0009]: the system 100 may include a number of terminals 110 and at least one tablet computing device 112 connected to one or more servers 120 via a network 130; the server(s) 120 may store data to be provided to various applications running at the server(s) 120, the terminals 110 and the at least one tablet computing device 112; various users also may view and operate on common, shared data), , that characterize aspects of a supply chain , wherein the information elements corresponding to the cards display information related to processes  (Hoyer, paragraph [0002]: modern businesses use networked computer systems in many facets of their operation to simplify and streamline business processes, e.g., supply chain management functions); 
displaying, in the graphical user interface, an icon graphical user interface element  (Hoyer, Figure 2; paragraph [0011]: each business card 206.1-206.3 may be presented in the user interface 200 as a compact size, e.g., an icon or thumbnail view; each business card 206.1-206.3 may show an employee name and title, and a few command buttons for further exploration of the employee's situation; e.g., a “hierarchy” button and a “chart” button); 
receiving fourth-user generated input via the graphical user interface selecting the icon graphical user interface element (Hoyer, Figure 2; paragraph [0011]: ‘if the “hierarchy” button is clicked … may be displayed …’; ‘if the “chart” button is clicked… may be displayed …’); and 
displaying an event  (Hoyer, Figure 2; paragraph [0011]: when the “hierarchy” button is clicked, organizational information about the respective employee, such as, the employee's position in the company, who report to the employee and whom the employee reports to, and who are the employee's team members, etc., may be displayed in the second display area 204; if the “chart' button is clicked, the respective employee's performance reports may be displayed in the second display area 204; the event  (Hoyer, Figure 6, paragraph [0016]: a detailed profile card 602 displayed in the second display area 204, which may include a menu bar 606 that may have a plurality of menus (e.g., texts or icons) and a detailed information display 604; paragraph [0002]: the information displayed can be related to supply chain management functions; i.e., a menu bar 606 utilized by a user to provide user input, which will initialize and perform at least one computer-based function/process).
Hoyer fails to explicitly disclose (a) selecting one/a second of the graphical user interface elements on each of the cards instead of selecting one of the cards for drag-and-drop operation; (b) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (c) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (d) receiving data from each of a plurality of computing nodes, at least one of which is an Internet of Things (IoT) device, that characterize aspects of a supply chain across multiple physical sites, wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain; (e) displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available; (f) displaying an event resolution window characterizing the additional supply chain event information, the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based  resolution process relating to the additional supply chain event information.
Victor teaches a system and a method for displaying a user interface using tiles/cards/widgets (Victor, paragraph [0011]), wherein (a) selecting one/a second of the graphical user interface elements on each of the cards/tiles/widgets for drag-and-drop operation (Victor, Figures 7A-B, 8, and 10; paragraphs [0011], [0087]-[0091] and [0096]-[0098]: allows a user to drag and drop a widget content 88 within an application region/widget 86, e.g., text, images, and video, as an input to another application region/widget 86’ and produce corresponding output content that is displayed in its corresponding region 86’, e.g., look up a definition for the selected text in the dictionary widget,  look up synonyms and antonyms for the selected text in the thesaurus widget, or look up encyclopedia entries corresponding to the selected text in the encyclopedia widget; also, since user may transfer the same selected content to any other target applications, it indicates that the original input content and the new output content are displayed concurrently on the display screen 84).
Hoyer and Victor are analogous art because they are from the same field of endeavor, a system and a method for displaying a user interface using tiles/cards/widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Victor to Hoyer, selecting one of the graphical user interface elements on each of the cards 
Hoyer in view of Victor fails to explicitly disclose (b) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (c) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (d) receiving data from each of a plurality of computing nodes, at least one of which is an Internet of Things (IoT) device, that characterize aspects of a supply chain across multiple physical sites, wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain; (e) displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available; (f) displaying an event resolution window characterizing the additional supply chain event information, the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based  resolution process relating to the additional supply chain event information.
Vaughan teaches a system and a method for displaying information in a graphical user interface (Vaughan, paragraph [0002]), wherein (b) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved (Vaughan, paragraph [0067]: using a pop-up window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element will be displayed in a popup/overlaying window when the information cannot be moved to another space for display) (Also, as described above, Hoyer discloses a popup/overlay window is only used for displaying limited/smaller version of additional information; therefore, the combination of Vaughan and Hoyer teaches a popup/overlay window will be used to display information corresponding a selected user interface element when information is limited as well as when space is limited or occupied); (c) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card (Vaughan, paragraph [0067]: using a pop-up/overlaying window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element cannot be moved to another space for display because lack of screen space, e.g., the launch pad in Hoyer has been occupied).
Hoyer in view of Victor, and Vaughan are analogous art because they are from the same field of endeavor, a system and a method for displaying information in a graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Vaughan to Hoyer in view of Victor, using a pop-up window to display information corresponding to a graphical user interface element when it cannot be move to another space for display and the information corresponding to the graphical user interface 
Hoyer in view of Victor and Vaughan fails to explicitly discloses (d) receiving data from each of a plurality of computing nodes, at least one of which is an Internet of Things (IoT) device, that characterize aspects of a supply chain across multiple physical sites, wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain; (e) displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available; (f) displaying an event resolution window characterizing the additional supply chain event information, the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based  resolution process relating to the additional supply chain event information.
GILGER teaches a system and a method for displaying data (GILGER, paragraph [0002]), wherein (d) receiving data from each of a plurality of computing nodes, at least one of which is an Internet of Things (IoT) device, that characterize aspects of a supply chain across multiple physical sites, wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain (GILGER, Figure 3; paragraphs [0055] and monitored by system; paragraphs [0003] and [0070]-[0071]: a system display the operational status of many seaports around the country, i.e., across multiple physical sites, via a data feed from various data sources, e.g., databases, sensors, etc., using internet technology in supply chain management; the status of each seaport may also comprise monitoring shipping delays, utility status, container content sensors, seaport alerts, and passengers on watch lists who have or are being checked in, etc.; each of these attributes may have a variety of levels indicating normalcy, below expectations, or even heightened alert; i.e., a network of physical objects or "things" embedded with electronics, software, sensors, and network connectivity, which enables these objects to collect and exchange data; hence, each seaport site/node can be considered as an Internet of Things (IoT)1 device); 
(e) displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available (GILGER, paragraph [0008] and [0083]: changing the intensity of an icon's color, flashing/modulating the icon, and/or placing a different color in the center portion of an icon can also be used to provide status information; the size and color of the images/icons may vary to further reflect changes in status of the attributes; paragraph [0068]: there are multiple layers having the same image, but each layer contains an image that is varied by color or other design to represent a potential status of that attribute, e.g., a gray version of the image on a layer may represent no an increased amount of information about a system status; the display tiles in the mosaic image 1190 may be updated and displayed at a predetermined time threshold, or may be updated in real time; the display tiles may be sorted based upon any status attribute or any of the received data);
(f) displaying an event resolution window characterizing the additional supply chain event information, the event resolution window comprising aresolution process relating to the additional supply chain event information. (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).

Hoyer in view of Victor, Vaughan, and GILGER fails to explicitly disclose the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process.
the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process (HOOSHIARI, FIG. 2; paragraphs [0048] and [0050]: the user may access the customer problem management tools 210 via the web portal to order a product or service, troubleshoot a product or service, or modify a product or service;  the web portal may provide a guided tutorial or flow through which to assist the user in resolving the issue by navigating through options, menus, text input boxes, links, on at least one display screen of the portal, wherein the user can provide information in order to provide processing for product ordering, service modifications, or troubleshooting, etc.; paragraph [0057]: the rules engine 221 can determine what methods will be employed to complete the self-care session in order to resolve the user issue; i.e., the web portal comprising text input boxes which, when activated or utilized by a user to provide information, initiate issue resolution processes by self-care system).
Hoyer in view of Victor, Vaughan, and GILGER, and HOOSHIARI are analogous art because they are from the same field of endeavor, a system and a method for providing user interface tools.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of HOOSHIARI to Hoyer in view of Victor, Vaughan, and GILGER, wherein the event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, .  Motivation for doing so would facilitate resolution of the issue (.

Independent Claim 10
Hoyer discloses a system comprising: at least one programmable data processor (Hoyer, 802 in Figure 8; paragraph [0020]: CPU/processor); and 
memory (Hoyer, 804 in Figure 8; paragraph [0020]: memory) storing instructions which, when executed by the at least one programmable data processor (Hoyer, Figure 8; paragraph [0021]: the processor 802 is a programmable processor that executes instructions residing in the memory 804), result in operations comprising:
rendering a graphical user interface comprising a plurality of cards (Hoyer, 206.1-206.3 in Figures 2-6; paragraph [0011]: data objects/business cards 206.1-206.3) and a launch pad (Hoyer, 204 in Figures 2-6: paragraphs [0015] and [0017]: droppable area/drop zone 204), 
each of the cards comprising one or more graphical user interface elements each with a corresponding information element (Hoyer, paragraph [0011]: “hierarchy” button for viewing organizational information about the respective employee and “chart” button for viewing the respective employee's performance reports),
;
receiving first user-generated input via the graphical user interface selecting  (Hoyer, 702 in dragged from the first display area 202 and dropped to the display area 204); 
receiving second user-generated input via the graphical user interface selecting the launch pad (Hoyer, Figure 5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204), 
wherein the first user-generated input and the second user-generated input form a combined gesture (Hoyer, Figures 3-5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204); 
displaying, in the launch pad in the graphical user interface, a first new card comprising additional information for the information element corresponding to the selected graphical user interface element (Hoyer, Figure 6; paragraph [0016]: a detailed profile card 602 displayed in the droppable display area 204, which may include a menu bar 606 that may have a plurality of menus, e.g., texts or icons, and a detailed information display 604), the first new card being displayed concurrently with the first card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation);
receiving third user-generated input via the graphical user interface selecting  (Hoyer, Figures 2 and 
displaying information corresponding to an information element corresponding to the selected second graphical user interface element in a window overlaying the second card  (Hoyer, Figure 5; paragraph [0014]: the guidance card 502, which include a smaller version of the detailed information that is going to show up when it is dropped in the second display area 204, overlays the data object/business card 206.1; i.e., overlay window is only used for displaying limited/smaller additional information) (Hoyer, paragraph [0018]: draggable/movable displayed data objects will be displayed in different viewing areas in different levels of details; i.e., indicating non-draggable/movable displayed data objects will be displayed/overplayed in original card viewing area with less/limited details) ; 
displaying, in the launch pad in the graphical user interface, a second new card comprising additional information for the information element corresponding to the selected second graphical user interface element when there is sufficient additional information associated with the selected second graphical user interface element and the second graphical user interface element can be moved to the launch pad (Hoyer, Figures 2-6; paragraph [0016]: a detailed profile card 602 displayed in the droppable display area 204 (not filled with any new cards), which may include a menu bar 606 that a detailed information display 604; i.e., information displayed is not limited or smaller version; see also paragraph [0014] for displaying smaller version of information), the second new card being displayed concurrently with the second card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation); and
displaying an event  (Hoyer, Figure 2; paragraph [0011]: when the “hierarchy” button is clicked, organizational information about the respective employee, such as, the employee's position in the company, who report to the employee and whom the employee reports to, and who are the employee's team members, etc., may be displayed in the second display area 204; if the “chart' button is clicked, the respective employee's performance reports may be displayed in the second display area 204) (Hoyer, Figure 6, paragraph [0016]: a detailed profile card 602 displayed in the second display area 204, which may include a menu bar 606 that may have a plurality of menus (e.g., texts or icons) and a detailed information display 604; ; i.e., a menu bar 606 utilized by a user to provide user input, which will initialize and perform at least one computer-based function/process).
Hoyer fails to explicitly disclose (a) the cards having varying sizes which are adjusted in response to user-generated input in the graphical user interface, wherein an adjustment of the dimensions of one of the cards causes at least one of the other cards to be resized; (b) selecting one/a second of the graphical user interface elements on each of the cards instead of selecting one of the cards for drag-and-drop operation; (c) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (d) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (e) displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
Victor teaches a system and a method for displaying a user interface using tiles/cards/widgets (Victor, paragraph [0011]), wherein (a) the cards having varying sizes which are adjusted in response to user-generated input in the graphical user interface (Victor, paragraph [0057]: cards/tiles/widgets may be any size; paragraph [0111]: a user may stretch or compress the size of application region/widget 86; i.e., sizes of cards/tiles/widgets are adjustable/resizable in response to user input in the graphical user interface), ;
 (b) selecting one/a second of the graphical user interface elements on each of the cards/tiles/widgets for drag-and-drop operation (Victor, Figures 7A-B, 8, and 10; paragraphs [0011], [0087]-[0091] and [0096]-[0098]: allows a user to drag and drop a widget content 88 within an application region/widget 86, e.g., text, images, and video, 
	Hoyer and Victor are analogous art because they are from the same field of endeavor, a system and a method for displaying a user interface using tiles/cards/widgets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Victor to Hoyer, wherein (1) the cards/tiles/widgets having varying sizes which are adjusted/resized in response to user-generated input in the graphical user interface; (2) selecting one of the graphical user interface elements on each of the cards instead of selecting one of the cards for drag-and-drop operation.  Motivation for doing so would allow users to (1) view more detail information at a time for the card/tile/widget that is interested to the users; (2) access sub-set of information belong to the card/tile/widget using the same input gesture; therefore, it will not only simplify the user interface, but also enhance user experience.
Hoyer in view of Victor further discloses that in response to the user’s selection, the widget that is associated with the selected application region may be maximized 
Hoyer in view of Victor fails to explicitly disclose (a) wherein an adjustment of the sizes in one of the cards causes at least one of the other cards to be resized (c) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (d) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (e) displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
Vaughan teaches a system and a method for displaying information in a graphical user interface (Vaughan, paragraph [0002]), wherein (c) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved (Vaughan, paragraph [0067]: using a pop-up window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element will be displayed in a popup/overlaying window when the information cannot be moved to another space for display) (Also, as described above, Hoyer discloses a popup/overlay window is only used for displaying limited/smaller version of additional information; therefore, the combination of Vaughan and Hoyer teaches a popup/overlay window will be used to when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card (Vaughan, paragraph [0067]: using a pop-up/overlaying window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element cannot be moved to another space for display because lack of screen space, e.g., the launch pad in Hoyer has been occupied).
Hoyer in view of Victor, and Vaughan are analogous art because they are from the same field of endeavor, a system and a method for displaying information in a graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Vaughan to Hoyer in view of Victor, using a pop-up window to display information corresponding to a graphical user interface element when it cannot be move to another space for display and the information corresponding to the graphical user interface element cannot be moved to another space for display because lack of screen space for display.  Motivation for doing so would allow users to access sub-set of information belong to the card quicker and easier without space limitation; therefore, user experience is enhanced.
Hoyer in view of Victor, and Vaughan fails to explicitly disclose (a) wherein an adjustment of the sizes in one of the cards causes at least one of the other cards to be resized; (e) displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
GILGER teaches a system and a method for displaying data (GILGER, paragraph [0002]), wherein an adjustment of the sizes in one of the cards causes at least one of the other cards to be resized (GILGER, Figure 20, paragraph [0093]: in response to cursor movement and/or selection by the user, the application server enlarges/magnifies/increases the size of tile 802b; at the same time, shrinks other tiles 902a in the same row R as tile 802b);
displaying an event resolution window comprising aresolution process relating to the additional information (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).
2 (GILGER, paragraph [0093]) and allow observers to quickly and accurately make the decisions required to maintain the appropriate operational level for the entire system and rapidly pinpoint areas that need to be addressed even when multiple subjects are being monitored at the same time (GILGER, paragraphs [0010] and [0068]).
Hoyer in view of Victor, Vaughan, and GILGER fails to explicitly disclose displaying an  event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process.
HOOSHIARI teaches a system and a method for providing user interface tools (HOOSHIARI, paragraph [0050]), wherein displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process (HOOSHIARI, FIG. 2; paragraphs [0048] and [0050]: the user may access the customer problem management tools 210 via the web portal to order a product or service, troubleshoot a product or service, or modify a product or service;  the web portal may provide a guided tutorial or flow through which to assist the user in resolving the issue by navigating through options, menus, text input boxes, links, on at least one display screen of the portal, wherein the user can provide information in order to provide processing for product ordering, service modifications, or troubleshooting, etc.; paragraph [0057]: the rules engine 221 can determine what methods will be employed to complete the self-care session in order to resolve the user issue; i.e., the web portal comprising text input boxes which, when activated or utilized by a user to provide information, initiate issue resolution processes by self-care system).
Hoyer in view of Victor, Vaughan, and GILGER, and HOOSHIARI are analogous art because they are from the same field of endeavor, a system and a method for providing user interface tools.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of HOOSHIARI to Hoyer in view of Victor, Vaughan, and GILGER, wherein displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process.  Motivation for doing so would facilitate resolution of the issue (HOOSHIARI, paragraph [0071]).

Claim 11
	Hoyer in view of Victor, Vaughan, GILGER, and HOOSHIARI discloses all the elements as stated in Claim 10 and further discloses receiving data from each of a plurality of computing nodes (Hoyer, paragraph [0009]: the system 100 may include a number of terminals 110 and at least one tablet computing device 112 connected to one or more servers 120 via a network 130; the server(s) 120 may store data to be provided to various applications running at the server(s) 120, the terminals 110 and the at least one tablet computing device 112; various users also may view and operate on common, shared data) that characterize aspects of a supply chain; wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain (Hoyer, paragraph [0002]: modern businesses use networked computer systems in many facets of their operation to simplify and streamline business processes, e.g., supply chain management functions) (GILGER, Figure 3; paragraphs [0055] and [0066]-[0067]: the display 200 comprises a plurality of display tiles 202 shown in an array of rows and columns, each tile 202/206 comprising an object 204 or objects, e.g., seaport, cargo container, etc., being monitored by system; paragraphs [0003] and [0070]-[0071]: a system display the operational status of many seaports around the country, i.e., across multiple physical sites, via a data feed from various data sources, e.g., databases, sensors, etc., using internet technology in supply chain management; the status of each seaport may also comprise monitoring shipping delays, utility status, container content sensors, seaport alerts, and passengers on watch lists who have or 
Motivation for doing so would allow business users for supply chain management to quickly identify crucial status information of a particular subject, e.g., person, thing, business, etc., even when multiple subjects are being monitored at the same time so that observers can quickly and accurately make the decisions required to maintain the appropriate operational level for the entire system and rapidly pinpoint areas that need to be addressed (GILGER, paragraphs [0010] and [0068]).

Claim 12
	Hoyer in view of Victor, Vaughan, GILGER, and HOOSHIARI discloses all the elements as stated in Claim 10 and further discloses wherein the combined gesture is a drag and drop gesture (Hoyer, Figures 3-5 : paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204).

Claim 16
	Hoyer in view of Victor, Vaughan, GILGER, and HOOSHIARI discloses all the elements as stated in Claim 10 and further discloses displaying, in the graphical user interface, an icon graphical user interface element (Hoyer, Figure 2; paragraph [0011]: each business card 206.1-206.3 may be presented in the user interface 200 as a compact size, e.g., an icon or thumbnail view; each business card 206.1-206.3 may show an employee name and title, and a few command buttons for further exploration of which visually changes when additional supply chain management event information becomes available (GILGER, paragraph [0008] and [0083]: changing the intensity of an icon's color, flashing/modulating the icon, and/or placing a different color in the center portion of an icon can also be used to provide status information; the size and color of the images/icons may vary to further reflect changes in status of the attributes; paragraph [0068]: there are multiple layers having the same image, but each layer contains an image that is varied by color or other design to represent a potential status of that attribute, e.g., a gray version of the image on a layer may represent no information; a red version may represent a state requiring that law enforcement be notified; a green version may represent a normal status) (GILGER, paragraph [0110]: the mosaic image 1190 can relay an increased amount of information about a system status; the display tiles in the mosaic image 1190 may be updated and displayed at a predetermined time threshold, or may be updated in real time; the display tiles may be sorted based upon any status attribute or any of the received data).
	Motivation for doing so would provide a direct visual feedback for users to quickly identify crucial status information of a particular subject, e.g., person, thing, business, etc., even when multiple subjects are being monitored at the same time so that observers can quickly and accurately make the decisions required to maintain the appropriate operational level for the entire system and rapidly pinpoint areas that need to be addressed, and prevent users missing any important/critical information (GILGER, paragraphs [0010] and [0068]).

Claim 17
Hoyer in view of Victor, Vaughan, GILGER, and HOOSHIARI discloses all the elements as stated in Claim 16 and further discloses receiving fourth-user generated input via the graphical user interface selecting the icon graphical user interface element (Hoyer, Figure 2; paragraph [0011]: ‘if the “hierarchy” button is clicked … may be displayed …’; ‘if the “chart” button is clicked… may be displayed …’); and displaying the event resolution window characterizing the additional supply chain event information (Hoyer, Figure 2; paragraph [0011]: when the “hierarchy” button is clicked, organizational information about the respective employee, such as, the employee's position in the company, who report to the employee and whom the employee reports to, and who are the employee's team members, etc., may be displayed in the second display area 204; if the “chart' button is clicked, the respective employee's performance reports may be displayed in the second display area 204; paragraph [0002]: the information displayed can be related to supply chain management functions) (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).

Claim 18
	Hoyer in view of Victor, Vaughan, GILGER, and HOOSHIARI discloses all the elements as stated in Claim 17 and further discloses wherein the event resolution window comprises at least one graphical user interface element which, when activated or otherwise utilized by a user, initiates at least one resolution relating to the additional supply chain event information (Hoyer, Figure 6, paragraph [0016]: a detailed profile card 602 displayed in the second display area 204, which may include a menu bar 604 that may have a plurality of menus (e.g., texts or icons) and a detailed information display 604; paragraph [0002]: the information displayed can be related to supply chain management functions) (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer in view of Victor, Vaughan, and HOOSHIARI.

Independent Claim 19
Hoyer further discloses a non-transitory computer program product storing instructions which, when executed by at least one programmable data processor (Hoyer, Figure 8; paragraph 0022]: a machine-readable medium that stores any computer program product that is processed by processor 802), result in operations comprising:
rendering a graphical user interface comprising a plurality of cards (Hoyer, 206.1-206.3 in Figures 2-6; paragraph [0011]: data objects/business cards 206.1-206.3) and a launch pad (Hoyer, 204 in Figures 2-6: paragraphs [0015] and [0017]: droppable area/drop zone 204), 
each of the cards comprising one or more graphical user interface elements each with a corresponding information element (Hoyer, paragraph [0011]: “hierarchy” button for viewing organizational information about the respective employee and “chart” button for viewing the respective employee's performance reports),
receiving first user-generated input via the graphical user interface selecting  (Hoyer, 702 in Figure 7: paragraph [0019]: a command to touch and hold a data object/business card dragged from the first display area 202 and dropped to the display area 204); 
receiving second user-generated input via the graphical user interface selecting the launch pad (Hoyer, Figure 5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204), 
wherein the first user-generated input and the second user-generated input form a combined gesture (Hoyer, Figures 3-5: paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204); 
displaying, in the launch pad in the graphical user interface, a first new card comprising additional information for the information element corresponding to the selected graphical user interface element (Hoyer, Figure 6; paragraph [0016]: a detailed profile card 602 displayed in the droppable display area 204, which may include a menu bar 606 that may have a plurality of menus, e.g., texts or icons, and a detailed information display 604), the first new card being displayed concurrently with the first card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation);
receiving third user-generated input via the graphical user interface selecting  (Hoyer, Figures 2 and 
displaying information corresponding to an information element corresponding to the selected second graphical user interface element in a window overlaying the second card  (Hoyer, Figure 5; paragraph [0014]: the guidance card 502, which include a smaller version of the detailed information that is going to show up when it is dropped in the second display area 204, overlays the data object/business card 206.1; i.e., overlay window is only used for displaying limited/smaller additional information) (Hoyer, paragraph [0018]: draggable/movable displayed data objects will be displayed in different viewing areas in different levels of details; i.e., indicating non-draggable/movable displayed data objects will be displayed/overplayed in original card viewing area with less/limited details) ; and
displaying, in the launch pad in the graphical user interface, a second new card comprising additional information for the information element corresponding to the selected second graphical user interface element when there is sufficient additional information associated with the selected second graphical user interface element and the second graphical user interface element can be moved to the launch pad (Hoyer, Figures 2-6; paragraph [0016]: a detailed profile card 602 displayed in the droppable display area 204 (not filled with any new cards), which may include a menu bar 606 that a detailed information display 604; i.e., information displayed is not limited or smaller version; see also paragraph [0014] for displaying smaller version of information), the second new card being displayed concurrently with the second card after completion of the combined gesture (Hoyer, Figure 6: a detailed profile card 602 displayed in the droppable display area 204 being displayed concurrently with data object/business card 206.1-206.3 after the drag and drop operation);
displaying an event  (Hoyer, Figure 2; paragraph [0011]: when the “hierarchy” button is clicked, organizational information about the respective employee, such as, the employee's position in the company, who report to the employee and whom the employee reports to, and who are the employee's team members, etc., may be displayed in the second display area 204; when the “chart' button is clicked, the respective employee's performance reports may be displayed in the second display area 204) (Hoyer, Figure 6, paragraph [0016]: a detailed profile card 602 displayed in the second display area 204, which may include a menu bar 606 that may have a plurality of menus (e.g., texts or icons) and a detailed information display 604; i.e., a menu bar 606 utilized by a user to provide user input, which will initialize and perform at least one computer-based function/process).
Hoyer fails to explicitly disclose (a) selecting one/a second of the graphical user interface elements on each of the cards instead of selecting one of the cards for drag-displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (c) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (d) displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
Victor teaches a system and a method for displaying a user interface using tiles/cards/widgets (Victor, paragraph [0011]), wherein (a) selecting one/a second of the graphical user interface elements on each of the cards/tiles/widgets for drag-and-drop operation (Victor, Figures 7A-B, 8, and 10; paragraphs [0011], [0087]-[0091] and [0096]-[0098]: allows a user to drag and drop a widget content 88 within an application region/widget 86, e.g., text, images, and video, as an input to another application region/widget 86’ and produce corresponding output content that is displayed in its corresponding region 86’, e.g., look up a definition for the selected text in the dictionary widget,  look up synonyms and antonyms for the selected text in the thesaurus widget, or look up encyclopedia entries corresponding to the selected text in the encyclopedia widget; also, since user may transfer the same selected content to any other target applications, it indicates that the original input content and the new output content are displayed concurrently on the display screen 84).
Hoyer and Victor are analogous art because they are from the same field of endeavor, a system and a method for displaying a user interface using 
Hoyer in view of Victor fails to explicitly disclose (b) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved; (c) when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card; (d) displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
Vaughan teaches a system and a method for displaying information in a graphical user interface (Vaughan, paragraph [0002]), wherein (b) displaying information corresponding to the selected second graphical user interface element in a window overlaying the second card when the second graphical user interface element cannot be moved (Vaughan, paragraph [0067]: using a pop-up window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element will be displayed in a popup/overlaying window when the information cannot be moved to another space for when the second graphical user interface element cannot be moved due to the launch pad being filled with the first new card (Vaughan, paragraph [0067]: using a pop-up/overlaying window to show more detailed content due to the lack of screen space in desktop widget solutions; i.e., information corresponding to a graphical user interface element cannot be moved to another space for display because lack of screen space, e.g., the launch pad in Hoyer has been occupied).
Hoyer in view of Victor, and Vaughan are analogous art because they are from the same field of endeavor, a system and a method for displaying information in a graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Vaughan to Hoyer in view of Victor, using a pop-up window to display information corresponding to a graphical user interface element when it cannot be move to another space for display and the information corresponding to the graphical user interface element cannot be moved to another space for display because lack of screen space for display.  Motivation for doing so would allow users to access sub-set of information belong to the card quicker and easier without space limitation; therefore, user experience is enhanced.
displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process relating to the additional information.
HOOSHIARI teaches a system and a method for providing user interface tools (HOOSHIARI, paragraph [0050]), wherein displaying an event resolution window comprising an input box graphical user interface element which, when activated or otherwise utilized by a user to provide user-generated input, initiates at least one computer-based resolution process (HOOSHIARI, FIG. 2; paragraphs [0048] and [0050]: the user may access the customer problem management tools 210 via the web portal to order a product or service, troubleshoot a product or service, or modify a product or service;  the web portal may provide a guided tutorial or flow through which to assist the user in resolving the issue by navigating through options, menus, text input boxes, links, on at least one display screen of the portal, wherein the user can provide information in order to provide processing for product ordering, service modifications, or troubleshooting, etc.; paragraph [0057]: the rules engine 221 can determine what methods will be employed to complete the self-care session in order to resolve the user issue; i.e., the web portal comprising text input boxes which, when activated or utilized by a user to provide information, initiate issue resolution processes by self-care system).
Hoyer in view of Victor and Vaughan, and HOOSHIARI are analogous art because they are from the same field of endeavor, a system and a method for providing 

Claim 21
	Hoyer in view of Victor, Vaughan, and HOOSHIARI discloses all the elements as stated in Claim 19 and further discloses wherein the combined gesture is a drag and drop gesture (Hoyer, Figures 3-5 : paragraph [0012]: each data object/business card 206.1-206.3 may be dragged from the first display area 202 and dropped to the display area 204).

Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer in view of Victor, Vaughan, and HOOSHIARI as applied to Claim 19 above, and further in view of GILGER.

Claim 20
	Hoyer in view of Victor, Vaughan, and HOOSHIARI discloses all the elements as stated in Claim 19 and further discloses receiving data from each of a plurality of computing nodes (Hoyer, paragraph [0009]: the system 100 may include a number of connected to one or more servers 120 via a network 130; the server(s) 120 may store data to be provided to various applications running at the server(s) 120, the terminals 110 and the at least one tablet computing device 112; various users also may view and operate on common, shared data) that characterize aspects of a supply chain; wherein the information elements corresponding to the cards display information related to processes  (Hoyer, paragraph [0002]: modern businesses use networked computer systems in many facets of their operation to simplify and streamline business processes, e.g., supply chain management functions).
	Hoyer in view of Victor, Vaughan, and HOOSHIARI fails to explicitly disclose wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain.
	GILGER teaches a system and a method for displaying data (GILGER, paragraph [0002]), wherein the information elements corresponding to the cards display information related to processes and goods forming part of the supply chain (GILGER, Figure 3; paragraphs [0055] and [0066]-[0067]: the display 200 comprises a plurality of display tiles 202 shown in an array of rows and columns, each tile 202/206 comprising an object 204 or objects, e.g., seaport, cargo container, etc., being monitored by system; paragraphs [0003] and [0070]-[0071]: a system display the operational status of many seaports around the country, i.e., across multiple physical sites, via a data feed from various data sources, e.g., databases, sensors, etc., using internet technology in supply chain management; the status of each seaport may also comprise monitoring shipping delays, utility status, container content sensors, seaport alerts, and order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle).
Hoyer in view of Victor, Vaughan, and HOOSHIARI, and GILGER are analogous art because they are from the same field of endeavor, a system and a method for displaying data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GILGER to Hoyer in view of Victor, Vaughan, and HOOSHIARI, wherein the information elements display information related to the processes and goods forming part of the supply chain.  Motivation for doing so would allow business users for supply chain management to quickly identify crucial status information of a particular subject, e.g., person, thing, business, etc., even when multiple subjects are being monitored at the same time so that observers can quickly and accurately make the decisions required to maintain the appropriate operational level for the entire system and rapidly pinpoint areas that need to be addressed (GILGER, paragraphs [0010] and [0068]).

Claim 22
	Hoyer in view of Victor, Vaughan, and HOOSHIARI discloses all the elements as stated in Claim 19 and further discloses displaying, in the graphical user interface, an icon graphical user interface element (Hoyer, Figure 2; paragraph [0011]: each business card 206.1-206.3 may be presented in the user interface 200 as a compact size, e.g., an icon or thumbnail view; each business card 206.1-206.3 may show an employee name and title, and a few command buttons for further exploration of the employee's situation; e.g., a “hierarchy” button and a “chart” button) .
	Hoyer in view of Victor, Vaughan, and HOOSHIARI fails to explicitly disclose displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available. 
GILGER teaches a system and a method for displaying data (GILGER, paragraph [0002]), wherein displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available (GILGER, paragraph [0008] and [0083]: changing the intensity of an icon's color, flashing/modulating the icon, and/or placing a different color in the center portion of an icon can also be used to provide status information; the size and color of the images/icons may vary to further reflect changes in status of the attributes; paragraph [0068]: there are multiple layers having the same image, but each layer contains an image that is varied by color or other design to represent a potential status of that attribute, e.g., a gray version of the image an increased amount of information about a system status; the display tiles in the mosaic image 1190 may be updated and displayed at a predetermined time threshold, or may be updated in real time; the display tiles may be sorted based upon any status attribute or any of the received data).
Hoyer in view of Victor, Vaughan, and HOOSHIARI, and GILGER are analogous art because they are from the same field of endeavor, a system and a method for displaying data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GILGER to Hoyer in view of Victor, Vaughan, and HOOSHIARI, displaying, in the graphical user interface, an icon graphical user interface element which visually changes when additional supply chain management event information becomes available.  Motivation for doing so would provide a direct visual feedback for users to quickly identify crucial status information of a particular subject, e.g., person, thing, business, etc., even when multiple subjects are being monitored at the same time so that observers can quickly and accurately make the decisions required to maintain the appropriate operational level for the entire system and rapidly pinpoint areas that need to be addressed, and prevent users missing any important/critical information (GILGER, paragraphs [0010] and [0068]).

Claim 23
Hoyer in view of Victor, Vaughan, HOOSHIARI, and GILGER discloses all the elements as stated in Claim 22 and further discloses receiving fourth-user generated input via the graphical user interface selecting the icon graphical user interface element (Hoyer, Figure 2; paragraph [0011]: ‘if the “hierarchy” button is clicked … may be displayed …’; ‘if the “chart” button is clicked… may be displayed …’); and displaying the event resolution window characterizing the additional supply chain event information (Hoyer, Figure 2; paragraph [0011]: when the “hierarchy” button is clicked, organizational information about the respective employee, such as, the employee's position in the company, who report to the employee and whom the employee reports to, and who are the employee's team members, etc., may be displayed in the second display area 204; if the “chart' button is clicked, the respective employee's performance reports may be displayed in the second display area 204; paragraph [0002]: the information displayed can be related to supply chain management functions) (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).

Claim 24
	Hoyer in view of Victor, Vaughan, HOOSHIARI, and GILGER discloses all the elements as stated in Claim 23 and further discloses wherein the event resolution window comprises at least one graphical user interface element which, when activated or otherwise utilized by the user, initiates at least one resolution relating to the additional supply chain event information (Hoyer, Figure 6, paragraph [0016]: a detailed profile card 602 displayed in the second display area 204, which may include a menu bar 604 that may have a plurality of menus (e.g., texts or icons) and a detailed information display 604; paragraph [0002]: the information displayed can be related to supply chain management functions) (GILGER, Figures 31A-B and 32; paragraphs [0133]-[0135]: a process display tile 1450 comprises a plurality of icons 1455-1458; the icons 1455-1458 correspond to operations in the flow chart 1470, e.g., order receive processing operation, the operation of order items being processed for shipping, shipping operation; display tile 1480 comprises fuel pump icon 1481 indicating the status of the fuel level of the fleet vehicle, speedometer icon 1482 indicating the speed of the fleet vehicle, wrench icon 1483 indicating the maintenance status of the fleet vehicle, and clock icon 1484 indicating the idle time of the fleet vehicle) (GILGER, paragraphs [0072] and [0068]: an agent who is monitoring the seaports can then click on the seaport tile of interest and rapidly determine/identify the reasons for changing status by opening-up to reveal the underlying data causing the displayed status of tiles so that the agent can pinpoint areas that need to be addressed).

Response to Arguments
Applicant’s arguments filed on 03/03/2021 with respect to Claims 1, 10, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marakowitz et al. (US 2013/0013475 A1, published on 01/10/2013) discloses systems and methods of resolving identified issues (Marakowitz, ABSTRACT), wherein user interface 400 for inputting identified issue information and parameters associated with the issue as well as additional information required to process or resolve an issue (Marakowitz, FIGS. 4A-C and 5; paragraphs [0033]-[0038]);
Davis et al. (US 2010/0077008 A1, published on 03/25/2010) discloses a system and a method relating to customer support (Davis, paragraph [0002]), wherein the user manually enters symptoms of their issue in the Problem Symptoms window 720, and the user proceeds in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2018/0088206 A1 to Meadow, filed on 11/22/2017, paragraph [0010].
        2 See, for example US 5,712,995 to Cohn, issued on 01/27/1998, Col. 2, lines 41-45: non-overlapped tiling mechanisms are concerned with avoiding overlapping of windows/tiles and therefore may automatically resize or reposition neighboring windows/tiles when any individual window/tile is resized or repositioned.